Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious an electronic vapor provision system having a longitudinal axis and comprising: a cartridge for engaging with and disengaging from a control unit substantially along the longitudinal axis, the cartridge including a reservoir of liquid for feeding the liquid onto a heater element and a mouthpiece, wherein the heater element is located in the cartridge, and the control unit including a tube portion disposed along the longitudinal axis, wherein the tube portion comprises an inner wall, an outer wall, and a drive coil located in between the inner wall and the outer wall of the tube portion; wherein the cartridge is located at least partly within the inner wall of the tube portion when engaged with the control unit, such that the heater element is within the drive coil.

In combination with all the limitations recited in the independent claim 11, the prior art of record does not anticipate nor render obvious a control unit for use in an electronic vapor provision system having a longitudinal axis, the control unit being configured to engage with and disengage from a cartridge substantially along the longitudinal axis, the cartridge including a reservoir of liquid and a heater element located in the cartridge, the control unit comprising: and a tube portion disposed along the longitudinal axis and comprising an inner wall, an outer wall, 

In combination with all the limitations recited in the independent claim 12, the prior art of record does not anticipate nor render obvious a cartridge for use in an electronic vapor provision system having a longitudinal axis, the cartridge being configured to engage with and disengage from a control unit substantially along the longitudinal axis, the control unit including a tube portion disposed along the longitudinal axis and comprising an inner wall, an outer wall, and a drive coil located in between the inner wall and the outer wall of the tube portion along the longitudinal axis, the cartridge comprising: a reservoir of liquid configured to feed the liquid to a heater element for vaporizing the liquid, which is located in the cartridge, wherein the cartridge is located at least partly within the inner wall of the tube portion when engaged with the control unit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica J Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2896